Citation Nr: 1315811	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  07-32 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to higher evaluations for posttraumatic stress disorder (PTSD), currently assigned a 50 percent evaluation beginning October 21, 2005 and a 70 percent evaluation beginning April 21, 2011.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  The Veteran also had service in Vietnam and was awarded a Combat Infantry Badge.  

Procedural history

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran's October 2005 claim for service connection for PTSD was granted in a February 2006 rating decision which evaluated the disability as 30 percent disabling from the date VA received the Veteran's claim, October 21, 2005.  The Veteran disagreed with the disability rating and perfected an appeal.  

In an April 2011 decision, the Board remanded the Veteran's claim for further development.  In a June 2011 rating decision, the RO granted an increase in disability rating to 70 percent effective May 18, 2011, the date of a VA examiner's report.  The case was then returned to the Board.  In a February 2012 decision, the Board granted a 50 percent evaluation effective October 21, 2005 and a 70 percent evaluation April 21, 2011.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2012, the Court remanded the Veteran's claim adopting a Joint Motion for Remand.  The case is now before the Board.

It is noted that the Board's February 2012 decision also remanded the issue of a total disability rating based on individual unemployability to the RO for development.  The RO is reminded that the remand remains pending.  In this regard, it is noted that the representative has submitted documentation pertaining to that claim asserting that service-connected disabilities render the Veteran unemployable.  See the December 2012 vocational assessment.   

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the May 2012 Joint Motion for an Order Vacating in Part the Board Decision, the parties agreed that the Veteran presented symptomatology consistent with the criteria for a 100 percent disability rating.  See Joint Motion for an Order Vacating in Part the Board Decision at 6.  Specifically, a December 2005 mental intake note reflects that the Veteran reported feeling socially withdrawn and that the Appellant had experienced possible death wishes and suicidal ideation on and off since 2000.  In September 2007, the Veteran reported having "some" suicidal thoughts.  As any development or additional treatment records added to the claims file regarding the Veteran's total disability rating based on individual unemployability (TDIU) claim may impact a higher evaluation for the Veteran's PTSD, the Board finds that the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Accordingly, the Board will defer action on the issue of a higher evaluation for PTSD at this time.  Id.

It is noted, however, that the VA examination report referenced an April 21, 2011 VA follow-up note which is not of record.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should obtain recent VA records pertaining to the Veteran that date from March 29, 2011.

Accordingly, the case is REMANDED for the following action:

1.  Obtain recent VA medical records that date from March 29, 2011.  

2.  Ask the Veteran to submit any relevant private treatment records pertaining to his PTSD or an authorization form that would allow VA to request the records on his behalf.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After ensuring that the above development has been properly completed, and that the examination report is sufficient, undertake any additional development action deemed warranted and then adjudicate the Veteran's claim for entitlement to higher evaluations for PTSD.  If the benefit sought on appeal is denied, the RO should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  IT IS NOTED THAT THIS ISSUE IS INEXTRICABLY INTERTWINED WITH THE TDIU ISSUE THAT WAS REMANDED BY THE BOARD IN FEBRUARY 2012.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


